          Case 1:21-cr-00093-VM Document 15 Filed 07/07/21 Page 1 of 1
                                          U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007                 7/8/2021
                                                       July 7, 2021

By ECF and Email

The Honorable Victor Marrero
United States District Judge
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, NY 10007

   Re:     United States v. Angel Villafane, 16 CR 272 / 21 CR 93 (VM)

Dear Judge Marrero,

       On behalf of the parties and in light of the defendant’s request earlier today for an
adjournment of the conference currently scheduled in the above-captioned cases on Friday, July 9,
2021 for approximately 45 days, to which the Government does not object, the Government now
writes with the consent of the defendant to request respectfully that the Court exclude time under
the Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7) from July 9, 2021 through the date of any
granted adjournment on the basis that the interests of the public and the defendant in a speedy trial
are outweighed here by the interests of the defendant in having this additional opportunity to
review discovery and consider the possibility of a global disposition.

                                                Respectfully submitted,

                                                AUDREY STRAUSS
                                                United States Attorney

                                          By:
                                                Thomas John Wright
                                                Assistant United States Attorney
                                                (212) 637-2295

cc: Erin Weinrauch (Supervisory United States Probation Officer) (by email)
    Urshala Herald (United States Probation Officer) (by email)
    Louis Fasulo (Counsel to Defendant Angel Villafane) (by ECF and email)

                               This request and the requests at 16 CR 272 Dkt. No. 607 /
                               21 CR 93 Dkt. No. 14 are granted. The conference currently
                               scheduled for 7/9/21 is hereby adjourned until 8/27/21 at
                               9:00 a.m. Upon consent of the parties, time is excluded
                               under the Speedy Trial Act until 8/27/21.



                                 7/8/2021
